Reid, C. J.
The judge’s certificate to the bill of exceptions in the present case fails to certify that the same “ is true,” as required by the Code, § 6-806. This court is therefore without jurisdiction to pass upon the merits of the exceptions, and the writ of error must be dismissed. See American Freehold Mortgage Co. v. Candler, 80 Ga. 366 (10 S. E. 111) ; Rountree v. Gibbs, 156 Ga. 170 (118 S. E. 654) ; Cartledge v. Ashford, 148 Ga. 589 (97 S. E. 521) ; Bailey & Carney Buggy Co. v. Guthrie, 1 Ga. App. 350 (58 S. E. 103).

Writ of error dismissed.


All the Justices concur, except Grice, J., disqualified.